Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pursuant to MPEP 606.01 the title has been amended to read
--EXECUTING AND RE-EXECUTING A LIST OF COMPONENT HANDLERS DEFINED FOR A RESOURCE IN RESPONSE TO DETECTING A CREATION, DELETION, OR MODIFICATION OF THE RESOURCE--

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. (US 6,092,084) One System Of A Multisystem Environment Taking Over Log Entries Owned By Another System. See at least Col. 3.
Van Rossum (US 2015/0012488 A1) Structured Content Item Synchronization. See at least [0034] and [0078].
Medam et al. (US 2019/0306010 A1) Data Replication Conflict Detection And Resolution For A Multi-Tenant Identity Cloud Service. See at least Table 1, [0252], [0261], [0266], and [0260].
Robinson et al. (US 2009/0319932 A1) FLEXIBLE CONFIGURATION ITEM RECONCILIATION BASED ON DATA SOURCE PRIORITIZATION AND PERSISTENT OWNERSHIP TRACKING. See at least [0006] and Claim 15.
Groff et al. (US 2010/0100885 A1) 
TRANSACTION PROCESSING FOR SIDE-EFFECTING ACTIONS IN TRANSACTIONAL MEMORY. See at least [0035].
Allen et al. (US 5,634,072) Method Of Managing Resources In One Or More Coupling Facilities Coupled To One Or More Operating Systems In One Or More Central Programming Complexes Using A Policy. See at least Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195